        Case: 3:19-cv-00447-jdp Document #: 17 Filed: 02/05/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHELLE SALVATORE,
 on behalf of herself and all others similarly situated,

                               Plaintiff,                          OPINION and ORDER
        v.
                                                                         19-cv-447-jdp
 AMERICOLLECT, INC.,

                               Defendant.


       Plaintiff Michelle Salvatore received a letter from defendant Americollect, Inc. regarding

her medical debt. The letter stated the amount she owed as of the date of the letter but added

that future interest might accrue if she did not pay that amount. Salvatore contends that

Americollect’s letter didn’t comply with the Fair Debt Collection Practices Act (FDCPA)

because it did not state the amount of her debt clearly enough to allow an unsophisticated

consumer to understand it. Dkt. 1. She also seeks to represent a class of debtors who received

similar letters from Americollect.

       Americollect moves to dismiss Salvatore’s complaint for failure to state a claim upon

which relief may be granted. Dkt. 8. Whether a debt-collection letter would confuse an

unsophisticated consumer is generally a question of fact, but if it is “apparent from a reading

of the letter that not even a significant fraction of the population would be misled” by the

letter, dismissal under Rule 12(b)(6) is appropriate. Zemeckis v. Global Credit & Collection Corp.,

679 F.3d 632, 636 (7th Cir. 2012) (quoting Taylor v. Cavalry Inv., L.L.C., 365 F.3d 572, 574

(7th Cir. 2004)). Because the court agrees with Americollect that the letter would not confuse

an unsophisticated consumer, the court will dismiss this case.
        Case: 3:19-cv-00447-jdp Document #: 17 Filed: 02/05/20 Page 2 of 5



                                  ALLEGATIONS OF FACT

       The court draws the following facts from Salvatore’s complaint, Dkt. 1, which it accepts

as true for the purposes of deciding Americollect’s motion to dismiss, Lee v. City of Chicago, 330

F.3d 456, 468 (7th Cir. 2003). Salvatore refers to Americollect’s debt-collection letter in her

complaint and she has attached a copy of the letter to her complaint, Dkt. 2, so the letter is

considered part of her complaint under Federal Rule of Civil Procedure 10(c).

       Salvatore received a debt-collection letter from Americollect dated March 13, 2019,

regarding an unpaid medical bill. The letter stated, in part, “The amount due stated below, is

the amount due as of the date of this letter. Future interest of 5% per year may be added to

the account if the amount due is not paid.” Dkt. 2, at 1. Below, the letter stated that the

amount due was $98.52. Next to the amount due, the letter included contact information for

Americollect, including its email address, telephone number, and mailing address.



                                           ANALYSIS

       Salvatore’s claim arises under the FDCPA, which includes the requirement that a

debt-collection letter must inform the consumer of “the amount of the debt,” 15 U.S.C.

§ 1692g(a)(1). Because a debt’s amount can vary day-by-day due to additional charges such as

interest and late fees, § 1692g(a)(1) requires a debt-collection letter to state the total amount

due on the date the letter was sent. Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, and Clark,

L.L.C., 214 F.3d 872, 875–76 (7th Cir. 2000). The letter must do so clearly enough to allow a

hypothetical unsophisticated consumer or debtor to understand it. Williams v. OSI Educ. Servs.,

Inc., 505 F.3d 675, 677–78 (7th Cir. 2007). The court of appeals has provided one example of

language that would comply with this requirement:


                                                2
        Case: 3:19-cv-00447-jdp Document #: 17 Filed: 02/05/20 Page 3 of 5



              As of the date of this letter, you owe $___ [the exact amount due].
              Because of interest, late charges, and other charges that may vary
              from day to day, the amount due on the day you pay may be
              greater. Hence, if you pay the amount shown above, an
              adjustment may be necessary after we receive your check, in
              which event we will inform you before depositing the check for
              collection. For further information, write the undersigned or call
              1–800– [phone number].


Miller, 214 F.3d at 876.

       Although Americollect’s letter stated the amount due on the date it was sent, Salvatore

contends that the letter did not do so clearly enough because it said, “Future interest of 5% per

year may be added to the account if the amount due is not paid,” Dkt. 2, at 1. She says that

this makes the statement of the amount due unclear because the letter doesn’t say how

Americollect will assess interest, tell her what Americollect would do if she paid the stated

amount after additional interest had accrued, or direct her to contact Americollect with

questions about her current debt amount.

       In Taylor, 365 F.3d at 575, the court of appeals considered a debt-collection letter that

included a similar statement to the one in Americollect’s letter: “[Y]our account balance may

be periodically increased due to the addition of accrued interest or other charges as provided

in your agreement with your creditor.” The court held that the statement did not violate

§ 1692g(a)(1) because it was merely “the clear statement of a truism” that further charges

might accrue if the debt was not paid. Id. The only meaningful difference between the

statement in Taylor and the statement in Americollect’s letter is that the Taylor statement

directed the debtor to consult her credit agreement for more details. But Miller’s suggested

language did not include directions to consult another document for such an explanation,

showing that these directions are not required by § 1692g(a)(1).


                                               3
           Case: 3:19-cv-00447-jdp Document #: 17 Filed: 02/05/20 Page 4 of 5



       Salvatore contends that the letter should have included language similar to the

suggested language in Miller stating what Americollect would do if she submitted an insufficient

payment and expressly directing her to contact Americollect with questions. But the statement

upheld in Taylor did not include such information, and Miller explicitly stated that debt

collectors do not have to use its suggested language to comply with the FDCPA, Miller, 214

F.3d at 876. “[I]t is compliance with the statute, not [Miller’s] suggested language, that counts,”

Williams, 505 F.3d at 680, and Salvatore has identified nothing in the FDCPA that requires

Americollect’s letter to include this information.

       Salvatore’s brief also includes an undeveloped argument that the letter’s statement that

future interest “may be added” could have been “false and deceptive.” Dkt. 13, at 3–4. She

says this statement would be misleading if Americollect knew that it would not add such

interest when it sent the letter. Although Salvatore does not explain what provision of the

FDCPA this would violate, she cites caselaw concerning 15 U.S.C. § 1692e, which prohibits

debt collectors from using “any false, deceptive, or misleading representation or means.” But

Salvatore does not identify any plausible basis for inferring that Americollect intended not to

charge interest. So her complaint does not state a claim under § 1692e.

       The debt-collection letter that Americollect sent to Salvatore told her the precise

amount that she owed as of the date of the letter and said that future interest might accrue if

she did not pay her debt. This is all that § 1692g(a)(1) requires. Even if the information that

Salvatore contends that the letter lacked would have been helpful, its absence does not give

rise to a cause of action under the FDCPA. The court will grant Americollect’s motion to

dismiss.




                                                4
        Case: 3:19-cv-00447-jdp Document #: 17 Filed: 02/05/20 Page 5 of 5



       Salvatore requests leave to amend her complaint in a footnote. Dkt. 13, at 8 n.4. But

she doesn’t identify any new facts or claims that she would raise in an amended complaint.

The problem with her complaint is that it is legally insufficient, not factually insufficient, so

allowing her to amend it would be futile. The statement of the debt amount in Americollect’s

letter satisfied the FDCPA’s requirements, so the court will dismiss Salvatore’s case with

prejudice.



                                            ORDER

       IT IS ORDERED that defendant Americollect, Inc.’s motion to dismiss, Dkt. 8, is

GRANTED. The case is DISMISSED with prejudice for Salvatore’s failure to state a claim

upon which relief may be granted.

       Entered February 5, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               5
